

116 HR 326 IH: Victims of Agent Orange Relief Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 326IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Ms. Lee of California (for herself, Mr. Langevin, Mrs. Dingell, Mr. Soto, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Energy and Commerce, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of State, the Secretary of Health and Human Services, and the Secretary of
			 Veterans Affairs to provide assistance for individuals affected by
			 exposure to Agent Orange, and for other purposes.
	
 1.Short titleThis Act may be cited as the Victims of Agent Orange Relief Act of 2019. 2.Findings and purpose (a)FindingsCongress makes the following findings:
 (1)From 1961 to 1971, approximately 19,000,000 gallons of 15 different herbicides were sprayed over the southern region of Vietnam. The agents included 13,000,000 gallons of Agent Orange, 4,500,000 gallons of Agent White, 1,000,000 gallons of Agent Blue, 420,000 gallons of Agent Purple, and relatively smaller quantities of the other herbicides. Many of the herbicides, including Agents Orange, Purple, Green, Pink, Dinoxol, and Trinoxol contained the toxic contaminant dioxin (TCDD). Agent Blue contained high levels of arsenic. The aforementioned 15 herbicides, including the contaminant dioxin, are usually collectively referred to as Agent Orange.
 (2)Between 1968 and 1971, a total of 6,500 spraying missions were carried out in an area of about 1,500,000 hectares, which represented about 10 percent of South Vietnam.
 (3)Studies show that between 2,100,000 and 4,800,000 Vietnamese and tens of thousands of Americans were exposed to Agent Orange during the spraying. Many other Vietnamese were or continue to be exposed to Agent Orange through contact with the environment and food that was contaminated or as offspring of those exposed who now suffer from illnesses and disabilities.
 (4)Today, there are still dozens of environmental hot spots that continue to contaminate the food, soil, sediment, livestock, and wildlife with Agent Orange. In fact, concentrations of TCDD as high as 1,000 mg/kg were found in soil and sediment samples more than 30 years after Agent Orange was sprayed in Vietnam.
 (5)Agent Orange exposure continues to negatively affect the lives of veterans of the United States Armed Forces, Vietnamese people, Vietnamese-Americans, and their children. The lives of many victims are cut short and others live with disease, disabilities, and pain, often untreated or unrecognized.
 (6)The Department of Veterans Affairs recognizes certain illnesses and diseases, including AL amyloidosis, chronic B-cell leukemia, chloracne, diabetes mellitus type 2, Hodgkin’s disease, ischemic heart disease, multiple myeloma, non-Hodgkin’s lymphoma, Parkinson’s disease, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcomas as associated with the spraying and use of Agent Orange by the United States Armed Forces during the Vietnam era.
 (7)No similar consideration has been given to affected Vietnamese or Vietnamese-Americans. (8)The Department of Veterans Affairs provides compensation for many severe birth defects among the children of American women veterans who served in Vietnam. The list of birth defects covered includes but is not limited to: Achondroplasia, cleft lip, cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschsprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testes, and Williams syndrome. Affected children of these women veterans receive medical care and other benefits.
 (9)The only birth defect recognized for the children of male American veterans is spina bifida (but not occulta), resulting in most affected children receiving no benefits.
 (10)No assistance has been given to the children of male or female Vietnamese or Vietnamese-Americans connected with their exposure, or their parent’s or grandparent’s exposure.
 (11)The Institute of Medicine for the past several years has noted that it is considerably more plausible than previously believed that exposure to the herbicides sprayed in Vietnam might have caused paternally mediated transgenerational effects … attributable to the TCCD contaminant in Agent Orange.. In recent years, scientific studies have identified likely epigenetic links between exposure to toxins and birth defects and developmental disorders in subsequent generations. Some of the children and grandchildren of exposed persons (Americans, Vietnamese, and Vietnamese-Americans) who were in southern Vietnam during the Vietnam era likely suffer from disorders, birth defects, and illnesses related to Agent Orange.
 (12)Dating back to 2007, the United States has engaged in environmental remediation of contamination at the Da Nang and Bien Hoa airports, and provided funds for public health and disabilities activities for individuals residing in some affected areas.
 (13)April 30, 2019, is the 44th anniversary of the end of the Vietnam War. (b)PurposeIt is the purpose of this Act to address and remediate the ongoing problems and concerns that arose or will arise from the use of Agent Orange during the Vietnam era.
			3.Assistance for individuals affected by health issues related to exposure to Agent Orange
 (a)For covered individualsThe Secretary of State shall provide assistance to address the health care needs of covered individuals. Such assistance shall include the provision of medical and chronic care services, nursing services, vocational employment training, and medical equipment.
 (b)For caregiversThe Secretary of State shall provide assistance to institutions in Vietnam that provide health care for covered individuals. Such assistance shall include—
 (1)medicines and medical equipment; (2)custodial care, home care, respite care, and daycare programs;
 (3)training programs for caregivers; (4)medical, physical rehabilitation, and counseling services and equipment for illnesses and deformities associated with exposure to Agent Orange; and
 (5)reconstructive surgical programs. (c)For housing and poverty reductionThe Secretary of State shall provide assistance to repair and rebuild substandard homes in Vietnam for covered individuals and the families of covered individuals. The Secretary of State shall provide micro grants and loans to facilitate subsistence payments and poverty reduction for covered individuals and families of covered individuals.
			(d)For environmental remediation
 (1)In generalThe Secretary of State shall provide assistance to remediate those geographic areas of Vietnam that the Secretary determines contain high levels of Agent Orange.
 (2)PriorityIn providing assistance under this subsection, the Secretary of State shall give priority to heavily sprayed areas, particularly areas that served as military bases where Agent Orange was handled, and areas where heavy spraying and air crashes resulted in harmful deposits of Agent Orange.
 (e)Administrative authoritiesThe Secretary of State shall— (1)provide assistance under this section (other than assistance under subsection (d)) through appropriate Vietnamese community and nongovernmental organizations and, where necessary, public agencies;
 (2)provide assistance under this section to affected persons in all areas of Vietnam, including rural, mountainous, and urban areas;
 (3)encourage strategic alliances between private and public sector partners as a business model for achieving the goals of this section; and
 (4)seek out and actively encourage other bilateral donors as well as United States and foreign business enterprises in Vietnam to support the goals of this section through development assistance and corporate philanthropy programs.
 (f)Covered individual definedIn this section, the term covered individual means an individual who— (1)is a resident of Vietnam; and
				(2)
 (A)is affected by health issues related to exposure to Agent Orange which took place during the period beginning on January 1, 1961, and ending on May 7, 1975, or who lives or has lived in or near those geographic areas in Vietnam that continue to contain high levels of Agent Orange as described in subsection (d); or
 (B)is the child or descendant of an individual described in subparagraph (A), and is affected by health issues described in subparagraph (A).
 4.Public researchThe Secretary of State and the Secretary of Veterans Affairs shall identify and provide assistance to support research relating to health issues of individuals affected by Agent Orange. Such research should include recommended focus provided by the United States Institute of Medicine as identified in their biennial Veterans and Agent Orange Update, and supported by the active involvement of schools of public health and medicine located in the United States, Vietnam, and other interested countries.
		5.Department of Health and Human Services Health Assessment and Assistance for Vietnamese-Americans
 (a)Health assessmentThe Secretary of Health and Human Services shall make grants to appropriate public health organizations and Vietnamese-American organizations for the purpose of conducting a broad health assessment of Vietnamese-Americans who may have been exposed to Agent Orange and their children or descendants to determine the effects to their health of such exposure.
 (b)AssistanceThe Secretary of Health and Human Services shall establish centers in locations in the United States where large populations of Vietnamese-Americans reside for the purpose of providing assessment, counseling, and treatment for conditions related to exposure to Agent Orange. The Secretary may carry out this subsection through appropriate community and nongovernmental organizations or other suitable organizations, as determined by the Secretary.
			6.Provision of benefits for children of male veterans who served in Vietnam who are affected by
			 certain birth defects
 (a)In generalSubchapter II of chapter 18 of title 38, United States Code, is amended— (1)by striking woman Vietnam veteran each place it appears and inserting Vietnam veteran;
 (2)by striking women Vietnam veterans each place it appears and inserting Vietnam veterans; and (3)in the heading of such subchapter, by striking Women.
 (b)Access to records for research purposesSection 1813(b) of such title is amended— (1)by striking The Secretary and inserting (1) The Secretary; and
 (2)by adding at the end the following new paragraph:  (2)The Secretary shall require any health care provider with whom the Secretary enters into a contract under this subsection to provide access to the medical records of individuals who receive health care under this section to the Department of Veterans Affairs for the purpose of conducting research or providing support for research into the intergenerational effects of Agent Orange exposure..
 (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to subchapter II and inserting the following new item:
				
					
						Subchapter II. Children of Vietnam Veterans Born With Certain Birth Defects.
 (d)Effective dateThe amendments made by this section shall take effect on the date that is 30 days after the date of the enactment of this Act.
 7.Deadline for implementationNot later than 180 days after the date of the enactment of this Act, the Secretary of State, the Secretary of Health and Human Services, and the Secretary of Veterans Affairs shall each complete a plan for the implementation of the provisions of this Act, and the amendments made by this Act, applicable to such Secretary and shall issue a request for proposals, if applicable. The Secretary of State, the Secretary of Health and Human Services, and the Secretary of Veterans Affairs shall each implement the provisions of this Act applicable to such Secretary by not later than 18 months after the date of the enactment of this Act.
 8.Quarterly reportsNot later than 30 days after the last day of each fiscal quarter beginning on or after 18 months after the date of the enactment of this Act, the Secretary of State, the Secretary of Health and Human Services, and the Secretary of Veterans Affairs shall each submit to Congress a report on the implementation of the provisions of this Act applicable to such Secretary during the immediately preceding fiscal quarter.
 9.DefinitionFor purposes of this Act, the term Agent Orange includes any chemical compound which became part, either by design or through impurities, of an herbicide agent used in support of the United States and allied military operations in the Republic of Vietnam.
		